ORDER

Defendant, Darryl Taylor, appeals from the judgment on his convictions for forcible rape, § 566.030, RSMo 1994, and forcible sodomy, § 566.060, RSMo 1994. He was sentenced to concurrent sentences of 30 years for each count. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).